Title: John Adams to Abigail Adams, 6 June 1789
From: Adams, John
To: Adams, Abigail


        
          New York June 6. 1789
          My dearest Friend
        
        I must now most Seriously request you to come on to me as soon as conveniently you can. never did I want your assistance more than at present, as my Physician and my Nurse. my disorder of Eight years standing has encreased to such a degree as to be very troublesome and not a little alarming.—
        I have agreed to take Col Smith and his Family and Furniture into the House with us and they will be removed into it by next Wednesday.— If Charles has a Mind to stay and deliver his French oration at Commencement, I am willing, and I think it will be greatly for his Reputation and Advantage. in that Case Charles and Tommy may both come to gether to New York after Commencement by the Way of Rhode Island, or by the Stage.
        As to Louisa, our Family will be very great, and vastly expensive and House very full. if you think however you can find room and Beds &C I will not say any Thing against your bringing her.
        
        You must leave the Furniture to be packed by others and sent after you— We must have it all removed and Sent here, as well as all the Liquers in the Cellar, and many of the Books, for here We must live, and I am determined not to be running backward and forward, till the 4 years are out, unless my Health should oblige me to resign my office of which at present there is some danger.
        It has been a great dammage that you did not come on with me yours affectionately
        John Adams.
      